1 N.Y.3d 551 (2003)
CARVEL CORPORATION, Appellant,
v.
ELIZABETH A. NOONAN et al., Respondents, et al., Defendants, et al., Special Masters.
Court of Appeals of the State of New York.
Decided December 18, 2003.
Chief Judge KAYE and Judges G.B. SMITH, CIPARICK, ROSENBLATT, GRAFFEO and READ, concur.
Certification of questions by the United States Court of Appeals for the Second Circuit, pursuant to section 500.17 of the Rules of the Court of Appeals (22 NYCRR 500.17), accepted and the issues presented are to be considered after briefing and argument.